Citation Nr: 0033688	
Decision Date: 12/27/00    Archive Date: 01/03/01	

DOCKET NO.  99-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from December 1968 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Wichita, Kansas.  



FINDINGS OF FACT

1.  Any bilateral knee problems the veteran had in service 
were acute and transitory in nature, and healed without 
residuals.  

2.  Any current bilateral knee disorder is not shown to be 
attributable to any incident during the veteran's active 
service.  

3.  Examination by VA in March 1998 showed no evidence of 
sinusitis.  


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral knee disorder which 
was incurred in or aggravated by active service, or which may 
be presumed to have been incurred during such active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307 (2000).  

2.  The criteria for a compensable disability rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6512 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a bilateral knee disorder.  

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by current law.  See Veterans 
Claims Assistance Act of 2000. Pub. L. No. 106-4755, § 3 (a), 
114 Stat. 2096, _, _, _, (2000) ( to be codified as amended 
at 38 U.S.C.. § § 5102, 5103, 5103A).  In this regard the 
Board notes the veteran himself has indicated he did not see 
any medical care provider for any knee problem for years 
following service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Regulations 
also provide that service connection may be granted for 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between the disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or in the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain...in service, will permit service connection for 
arthritis...first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  

A. review of the service medical records is without reference 
to complaints or other findings regarding either knee.  In 
his report of medical history made in conjunction with 
separation examination in October 1972, the veteran described 
his health as good.  He stated he was not taking any 
medications.  He denied having or having had a trick or 
locked knee, bone, joint, or other deformity, or arthritis.  
Clinical examination at that time reflected the lower 
extremities were normal.  

At the time of a general medical examination accorded the 
veteran by VA in March 1978, he expressed no complaints with 
regard to either knee.  No pertinent abnormality was 
identified, and a pertinent diagnosis was not made.  

The initial mention of problems with the knee came in a 
December 1997 statement in which the veteran indicated that 
he wanted service connection for "knee damage."  

In a February 1998 statement the veteran indicated that in 
October 1970, while stationed in Thailand, he was riding in a 
bus which was involved in a collision.  He claimed his knees 
hit the back of the seat in front of him.  He indicated the 
following day he went on sick call, but nothing was found.  
He stated that for the past 7 to 10 years he had been having 
trouble with his knees.  He added that he had not seen any 
doctors since service.  

Although the veteran is competent to report inservice 
symptoms, as well as to report a continuation of such 
symptoms since service, the records do not reflect that he is 
competent to offer an opinion as to medical causation or 
diagnosis.  The Court has held that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

A review of the evidence of record does not contain the first 
mention of a knee disorder until late 1997, a time many years 
following the veteran's discharge from active service.  The 
veteran has submitted no medical evidence linking any current 
knee disability to his active service.  He has not provided 
any evidence of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  He himself stated in a February 1998 statement 
that he had not seen any doctors for his knee problems.  
Accordingly, with there being no nexus between any alleged 
inservice injury and any current disability, based upon a 
full review of the pertinent evidence of record, the Board is 
unable to conclude that any current knee disability is 
attributable to the veteran's active service.  The 
preponderance of the evidence is simply against the claim.  

Entitlement to a compensable evaluation for sinusitis.  

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of a specific disorder.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disorder in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the level of disability 
present.  38 C.F.R. §§ 4.1 and 4.2.  While regulations 
require review of the recorded history of a disability in 
order to ensure a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
medical findings.  The primary concern in a claim for an 
increased evaluation for a service-connected disorder is the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
of two evaluations will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran is currently rated as zero percent disabled for 
sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6512.  A 
noncompensable disability rating is assigned for sinusitis 
detected by X-ray only.  A 10 percent disability rating is 
warranted when there are one or two incapacitating episodes 
of sinusitis per year that require prolonged (lasting 4 to 6 
weeks) antibiotic treatment; or, 3 to 6 non incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A rating of 30 
percent is assigned when there are 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The maximum rating of 50 percent is provided 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note to the rating 
criteria states that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Code 6512.  

Historically, service connection for sinusitis was granted by 
rating decision dated in April 1978.  A 10 percent evaluation 
was assigned, effective September 14, 1977.  By a rating 
decision dated in February 1980 it was determined X-ray 
studies were within normal limits, and a compensable 
evaluation was put into place, effective May 1, 1980.  

By rating decision dated in February 1984, the 10 percent 
disability rating was reestablished, effective October 4, 
1983.  

By rating decision dated in July 1984, the disability rating 
was reduced to zero percent, effective October 1, 1984.  

The post service medical evidence includes the report of VA 
examination accorded the veteran in March 1988.  At that time 
sinus X-ray studies were normal.  Although the mucous 
membranes were red, there were scant secretions.  It was 
opined that sinusitis was not found, and that the cause of 
the veteran's headaches was unknown.  

The veteran was accorded an examination of the ear, nose, and 
throat by VA in March 1998.  He stated that he saw a VA 
physician in December 1997 for a complaint of sinus infection 
with headaches.  He was placed on antibiotics.  The veteran 
stated that he would go a year or so with no significant 
sinus infections, but that he could then go another year with 
constant sinus infections.  He stated that when he had the 
infections, he also had headaches.  He reported the last time 
he received treatment was in December 1997, when he was given 
250 milligrams of amoxicillin twice a day for 10 days, and 
one tablet of Dimetapp every 12 hours.  The veteran stated 
that his infections had never required him to be restricted 
to bed.  He indicated that on an average of 3 to 4 times a 
year he would see a physician for sinus infections and get 
medication.  

On examination each nares appeared patent and open.  There 
was no deformity, congestion, or obstruction noted.  There 
was no facial tenderness observed either.  The veteran stated 
that when infected, he had yellow to green phlegm discharge 
from the nose.  

A sinus series showed no evidence of sinusitis.  The 
diagnosis was history of recurrent sinusitis manifested with 
headaches, with no evidence of sinusitis at the present time.  

As noted above, a compensable rating under the new criteria 
contemplates one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment; or, 3 to 6 non incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The clinical record does not 
document that the veteran suffers from such symptoms.  There 
is no evidence that he has had any incapacitating episodes in 
the recent past which have required bed rest.  Sinus X-ray 
studies taken at the time of VA examination in March 1998 
showed no evidence of sinusitis.  The record does not provide 
clinical evidence of the existence of active sinusitis for 
some time.  The most recent medical evidence of record 
reflects sinusitis being noted by history only, with a 
specific statement that there was no evidence of sinusitis at 
the time of the 1998 examination.  Accordingly, a compensable 
rating is not in order at this time.  


ORDER

Service connection for a bilateral knee disability is denied.  

A compensable disability rating for sinusitis is denied.  


		
ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

